DETAILED ACTION
      This action is responsive to the following communication: the amendment filed April 15, 2022. 
      Claims 1, 3, 10, 13, and 17 are all the claims presently pending in the application.  Claims 1, 3, 10 and 17 are amended. Claims 1, and 17 are independent.

Response to Arguments
       In view of examiner’s amendments to independent claims 1, 3, 10 and 17 and applicant’s arguments, see pages 6-7 in Remarks, filed 04/15/2022, have been fully considered and are persuasive.  


Allowable Subject Matter
Claims 1, 3, 10, 13, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claims 1 and 17, there is no teaching, suggestion, or motivation for combination in the prior art to that forming, the relay is connected to the load independently of the switch being coupled to the loads wherein the controller is configured to determine, at the time of the closing operation of the relay, whether continuity in the relay is normal, wherein the controller is configured to execute the forced driving control in a case where the continuity in the relay is determined as not being normal. wherein the load comprises a polyphase electric motor having two or more phases wherein the switch comprises two or more switches, wherein the switches are provided for the respective phases of the electric motor, wherein the controller is configured to close one or more of the switches provided for a portion or all of the phase of the electric motor in the forced driving control,  wherein the electric motor is configured to have an angle of rotation of the electric motor to be restricted to a predetermined angle when the relay is in an open state, and wherein the controller is configured to close one of the switches, provided for a preceding application phase in the forced driving control, the preceding  application phase being one, of then phases of the electric motor  on which preceding  current application has been performed.
Since the independent claim 1 is allowable and hence its dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUHAMMAD S ISLAM/           Primary Examiner, Art Unit 2846